FILE COPY




SHARON KELLER                                                                                        ABEL ACOSTA
 PRESIDING JUDGE                COURT OF CRIMINAL APPEALS                                                CLERK
                                                                                                      (512) 463-1551
                                      P.O. BOX 12308, CAPITOL STATION
LAWRENCE E. MEYERS
CHERYL JOHNSON                              AUSTIN, TEXAS 78711                                     SIAN SCHILHAB
MIKE KEASLER                                                                                        GENERAL COUNSEL
                                                                                                      (512) 463-1597
BARBARA P. HERVEY
ELSA ALCALA
BERT RICHARDSON
KEVIN P. YEARY
DAVID NEWELL
JUDGES



                                              September 23, 2015

  Lara Tomlin                                               John Polzer
  1450 E McKinney                                           Cantey Hanger LLP
  Denton, TX 76205                                          600 W 6th St Ste 300
  * DELIVERED VIA E-MAIL *                                  Fort Worth, TX 76102-3685
                                                            * DELIVERED VIA E-MAIL *
  362nd District Court Presiding Judge
  1450 E McKinney St, Ste 3431                              Debra Spisak, Clerk
  Denton, TX 76209                                          2nd Court Of Appeals
                                                            401 W. Belknap, Ste 9000
  District Clerk Denton County                              Fort Worth, TX 76196
  Sheri Adelstein                                           * DELIVERED VIA E-MAIL *
  P.O. BOX 2146
  Denton, TX 76202                                          Christopher Brown
  * DELIVERED VIA E-MAIL *                                  Cantey Hanger LLP
                                                            600 W 6th St, #300
  Matthew J. Kita                                           Fort Worth, TX 76102
  P. O. Box 5119                                            * DELIVERED VIA E-MAIL *
  Dallas, TX 75208
  * DELIVERED VIA E-MAIL *                                  District Attorney Denton County
                                                            Paul Johnson
                                                            P. O. Box 2344
                                                            Denton, TX 76202
                                                            * DELIVERED VIA E-MAIL *

  Re: LIVERMAN, AARON
  CCA No. PD-1596-14                                                                  COA No. 02-13-00177-CR
  Trial Court Case No. F-2012-0137-D

            The court has issued an opinion on the above referenced cause number.

                                                                         Sincerely,




                      SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                        WEBSITE WWW.TXCOURTS.GOV/CCA.ASPX
                     FILE COPY



_____________________________
Abel Acosta, Clerk